Attorney Grievance Commission of Maryland v. Richard Allen Moore, II, No. 15, September
Term, 2015. Opinion by Greene, J.

ATTORNEY DISCIPLINE – Attorney’s incompetence, neglect, failure to communicate with
his client, failure to properly terminate the representation, and lack of diligence in handling his
client’s matter warrants a sanction of an indefinite suspension. The attorney’s conduct was not
so egregious that only disbarment could adequately protect the public. Here, because of the
presence of aggravating factors and the attorney’s negligent misrepresentation of the facts, we
hold that an indefinite suspension with the right to reapply for admission after ninety days is
the appropriate sanction.
Circuit Court for Prince George’s County
Case No. CAE15-16176                             IN THE COURT OF APPEALS
Argued: October 11, 2016

                                                        OF MARYLAND

                                                    Misc. Docket AG No. 15

                                                     September Term, 2015

                                           ______________________________________

                                           ATTORNEY GRIEVANCE COMMISSION
                                                   OF MARYLAND

                                                                v.
                                                RICHARD ALLEN MOORE, II


                                                Barbera, C.J.
                                                Greene,
                                                Adkins,
                                                McDonald,
                                                Watts,
                                                Hotten,
                                                Getty,

                                                             JJ.
                                           ______________________________________

                                                     Opinion by Greene, J.
                                           ______________________________________

                                                Filed: January 20, 2017
       Richard A. Moore, II (“Respondent”), was admitted to the Bar of this Court on June

28, 1990. Beginning in 1990, Respondent served as an Assistant State’s Attorney in Prince

George’s County for approximately nineteen years. Respondent left the State’s Attorney

Office in 2009 and entered into private practice as a solo-practitioner. Respondent’s

practice consisted of criminal defense, personal injury matters, and family law matters. On

March 18, 2013, Respondent was placed on exempt status1 based on his appointment as an

Administrative Law Judge.

       On May 7, 2015, the Attorney Grievance Commission of Maryland (“Petitioner” or

“Bar Counsel”), acting pursuant to Maryland Rule 16-751(a)2, filed a “Petition For

Disciplinary Or Remedial Action” against Respondent. The Petition addresses allegations

of misconduct from Respondent’s representation of Cynthia Covington. Petitioner asserts

that based upon clear and convincing evidence, Respondent violated Maryland Lawyers’

Rules of Professional Conduct (“MLRPC” or “Rule”) 1.1 (Competence), 1.2 (Scope of

Representation), 1.3 (Diligence), 1.4 (Communication), 1.16 (Declining or Terminating

Representation), 8.1 (Bar Admission and Disciplinary Matters), and 8.4 (Misconduct).

This Court referred the matter to the Honorable John P. Davey of the Circuit Court for


1
 Pursuant to former Md. Rule 16-811 (now codified as Md. Rule 19-604(a)(4)) the Client
Protection Fund is authorized to adopt regulations for administration of the Fund.
Regulation (i)(12)(i) provides that lawyers “performing judicial or quasi-judicial functions
on a full time basis and who are prohibited from private practice[,]” including
Administrative Law Judges, “are exempt from payment of the mandatory assessment.”
2
  On July 1, 2016, the Rules governing Attorneys were retitled in Title 19 of the Maryland
Rules. At the time of the misconduct and relevant proceedings in this case, the Rules
governing Attorneys were codified in Title 16 of the Maryland Rules. This opinion will
therefore cite to the Rules as codified at the time of the pertinent events in this matter.
Prince George’s County for a hearing to issue findings of fact and conclusions of law

pursuant to Md. Rule 16-757.

       The hearing judge conducted an evidentiary hearing on April 15, 2016. Thereafter,

the hearing judge issued Findings of Fact and Conclusions of Law, maintaining that the

evidence was clear and convincing, that Respondent violated MLRPC 1.1, 1.2(a), 1.3,

1.4(a) and (b), 1.16 (a) and (d), 8.1(a) and (b), and 8.4(a), (c), and (d). Respondent filed

exceptions to the hearing judge’s findings of fact and conclusion of law. We conclude that

the hearing judge’s conclusions as to violations of Rules 1.1, 1.2(a), 1.3, 1.4(a) and (b),

1.16(a), and 8.4(a) and (d) were supported by clear and convincing evidence and overrule

Respondent’s exceptions. We hold, however, that the record lacks clear and convincing

evidence to sustain Respondent’s violations of Rules 8.1(a) and (b) and 8.4(c).

                                     FINDINGS OF FACT

       The hearing judge conducted an evidentiary hearing on April 15, 2016, after which

he made the following factual findings:

               On or about May 9, 2012, Ms. Covington was involved in a four car
       automobile accident. The fourth driver was insured by GEICO and accepted
       liability. In August 2012, Ms. Covington retained the Respondent to
       represent her pursuant to a Contingency Fee Retainer Agreement that was
       signed by Ms. Covington on August 25, 2012. Ms. Covington was referred
       to the Respondent by a close friend who recommended that she contact
       Respondent for representation.
               It is undisputed that Ms. Covington received medical treatment at least
       through the month of August 2012. Based on advice from her doctor, Ms.
       Covington understood that she should not consider a settlement no [sic]
       sooner than 4 months after she completed her medical treatment.
               On September 2, 2012, Ms. Covington advised the Respondent that a
       GEICO representative would like to speak with him about the claim, and Ms.
       Covington provided the name and contact information to the Respondent and
       authorized Respondent to settle her claim. On or about September 6, 2012,

                                             2
the Respondent stated, “After I speak with the GEICO representative, I will
give you a call to discuss what she says.” The Respondent did not speak with
the GEICO representative or follow-up with Ms. Covington. On October 2,
2012, Ms. Covington emailed the Respondent and stated that she had
received a call from the GEICO representative who advised her that she had
been unable to contact the Respondent. Ms. Covington provided the
Respondent with the contact information for the representative again and
requested he contact GEICO “as soon as possible.” On October 3, 2012, the
Respondent replied that he would “look into it and take care of it.” Also on
October 3, 2012, GEICO wrote to the Respondent and asked him to send a
letter of representation. The Respondent received the letter from GEICO[,]
however, he did not make any effort to contact them or send a letter of
representation.
        On October 31, 2012, having heard nothing from the Respondent, Ms.
Covington emailed the Respondent and stated, “Checking in to see where we
stand with the GEICO settlement. Thank you so much.” The Respondent
did not respond to Ms. Covington’s email in any manner. On December 1,
2012, having heard nothing from the Respondent, Ms. Covington emailed
him and stated, “Please let me know a convenient time to speak with you
regarding my auto accident.” The Respondent did not respond to Ms.
Covington’s email in any manner. On December 17, 2012, having heard
nothing from the Respondent, Ms. Covington sent him another email stating,
“I’ve sent you emails and left a message for you and I have not heard
anything from you. Please advise me as to the status of my case.” The
Respondent did not respond to Ms. Covington’s email in any manner. On
January 13, 2013, having not received any response from the Respondent,
Ms. Covington emailed him again and stated, “Please proceed in settling my
claim with GEICO.”
        On January 14, 2013, Ms. Covington spoke with the Respondent
during a brief phone call that lasted approximately 3 minutes. During the
phone call, Ms. Covington restated that she wanted to settle her claim and
authorized the Respondent to make a demand.
        On February 19, 2013, the Respondent for the first time, sent a letter
of representation to GEICO, stating, inter alia, “As of this date, my client
has completed all treatment. Upon my receipt of my client’s medical records,
bills and reports, I will forward copies to you for your review along with an
offer for settlement.” The Respondent, despite being in possession of an
Authorization to Release Medical Information signed by Ms. Covington, did
not request any of Ms. Covington’s medical records from the providers and
did nothing to further settlement of Ms. Covington’s claim.
        After multiple interviews, in February 2013, the Respondent was
notified that he would be appointed as an Administrative Law Judge. He was
given four weeks to close his practice. Based upon discussions with W.

                                      3
       Thomas Stovall, II, Esq., Respondent decided to inform all of his clients that
       he could provide a referral to another attorney for representation for any work
       remaining in their cases or they could retain new counsel of their own
       choosing. Respondent began his employment as an Administrative Law
       Judge on March 12, 2013, and on March 18, 2013, he was placed on exempt
       status by the Attorney/Client Trust Fund of the Bar of Maryland.
               On April 10, 2013, Ms. Covington, having heard nothing from the
       Respondent, emailed him and stated, “Just checking in. How’s the settlement
       process going?” The Respondent did not respond. On April 17, 2013, Ms.
       Covington sent an email to [the Respondent] advising that USAA, her carrier
       had agreed to accept a property damage settlement from GEICO. She further
       stated, “Where do we stand? How soon can we settle?” The Respondent did
       not respond. On April 30, 2013, having heard nothing from the Respondent,
       Ms. Covington emailed him and stated, “Just checking on the progress of the
       settlement. When do you expect to be able to close out?” The Respondent
       did not respond in any manner. On May 21, 2013, Ms. Covington emailed
       the Respondent and stated, “Please let me know where we stand on my
       settlement with GEICO. I have supplied you with all of the pertinent
       information requested. I would greatly appreciate a response to my email.”
       The Respondent did not respond in any manner.
               On or about May 31, 2013, Ms. Covington called the Respondent’s
       virtual office3 and left a voicemail message asking that Respondent return
       her phone call. [Respondent] had terminated all services with his virtual
       office and receptionist when he started as an Administrative Law Judge.
       Respondent asserts his virtual office and receptionist terminated at least 1 ½
       months prior to Ms. Covington’s telephone call; therefore, it is unclear as to
       when the message referred to was actually left. On May 31, 2013, the
       Respondent returned Ms. Covington’s phone call and the two spoke for the
       first time since January 2013. The conversation lasted approximately 3
       minutes. The Respondent advised Ms. Covington, for the first time, that he
       had accepted a position as an Administrative Law Judge. He told Ms.
       Covington that he would be closing his practice and that he was referring her
       case to another attorney, but he could not provide a name as the other attorney
       had not yet agreed to take her case. The Respondent assured Ms. Covington
       that the new attorney would be in touch with her within one week.
               Ms. Covington never received any communication from the unnamed
       attorney that was to take over her case. Ms. Covington called the
       Respondent’s cellular phone and left voice messages on July 1, 2013, July
       15, 2013, July 29, 2013, August 7, 2013, August 9, 2013, August 12, 2013,

3
 Respondent worked from home but maintained a virtual office space in Largo, Maryland.
Respondent would meet with his clients at the virtual office space and had access to phones
and answering services there.
                                             4
August 14, 2013, and September 27, 2013. The Respondent did not return
Ms. Covington’s calls or respond to her voicemail messages in any manner.
        On September 27, 2013, Ms. Covington emailed the Respondent and
stated:
              Mr. Moore,
              When we last spoke at the end of May 2013, you advised me
              that you were closing your practice and that my case would be
              transferred to another personal injury attorney within 1 week.
              As of today, I have not received any correspondence from you
              or any other attorney. I have left you several voice mail
              messages that you have not responded to. At this point, I want
              to terminate our agreement as you have failed to represent me
              in this matter. Please contact me immediately to discuss and
              execute a termination of our agreement.
             Sincerely,
             Cynthia Covington

        The Respondent failed to respond to Ms. Covington’s September 27,
2013 email in any manner. On September 30, 2013, Ms. Covington called
the Respondent’s cellular phone and left a final voicemail message. The
Respondent did not respond to Ms. Covington’s voicemail message in any
manner. The Respondent did not write to GEICO and advise them [sic] that
he was no longer representing Ms. Covington, he did not provide Ms.
Covington with a copy of her file and did not execute a termination of
representation as requested. In 2015, the Respondent eventually provided a
lien release to Ms. Covington.
        On February 25, 2014, Ms. Covington filed a complaint with Bar
Counsel. On March 19, 2104, Bar Counsel forwarded the complaint to the
Respondent and requested a response within fifteen days. On April 15, 2014,
with no response having been received, Bar Counsel wrote to the Respondent
and requested a response. On April 21, 2014, the Respondent called Bar
Counsel and received an extension through May 12, 2014. On May 12, 2014,
the Respondent provided a written response to Bar Counsel stating in part,
“Right around that time, Ms. Covington and I had a conversation about her
case. When I reported to her that I had a new attorney lined up, Ms.
Covington left me with the impression that she wanted to secure the services
of her own attorney to take over the case.”
        By letter dated June 2, 2014, Bar Counsel requested the Respondent
provide, inter alia, a complete copy of Ms. Covington’s file, the date he
closed his practice, the name of the attorney that was to take over Ms.
Covington’s matter and a complete description of all actions taken following
September 27, 2013 to comply with Rule 1.16(d) of the Maryland Lawyer’s

                                     5
      Rules of Professional Conduct. The information and documentation was to
      be provided no later than June 20, 2014. The Respondent retained Counsel,
      and on July 1, 2014 provided his written response, which failed to address
      the attorney that was to take over Ms. Covington’s matter. On July 10, 2014,
      the Respondent delivered a copy of Ms. Covington’s file to Bar Counsel.
              On July 25, 2014, Bar Counsel again requested the name of the
      attorney that the Respondent had “lined up” to take over Ms. Covington’s
      matter. The information was to be provided by August 8, 2014. The
      Respondent did not respond, and on August 12, 2014, Bar Counsel again
      requested the name of the attorney. By email later that day, the Respondent,
      through counsel, provided the name of Allan W. Steinhorn, Esq., as the
      attorney with whom he spoke about taking over his practice.
              The undisputed evidence presented at trial is that Ms. Covington
      called the Respondent nine times between July 1, 2013 and September 30,
      2013. Furthermore, the undisputed evidence is that on each of the nine
      occasions, Ms. Covington left a voicemail message for Respondent. The
      Court rejects the Respondent’s explanation and finds that Respondent
      knowingly, and intentionally misrepresented to Bar Counsel that he had not
      heard from Ms. Covington and that he was “waiting” for Ms. Covington to
      contact him. During a deposition on November 25, 2015, Respondent
      testified that he told Ms. Covington that he accepted a position as an
      Administrative Law Judge “right around late February or early March.” The
      Court found that the Respondent [sic] testimony was knowingly and
      intentionally false.

                              CONCLUSIONS OF LAW

      Based on evidence presented at the evidentiary hearing, the hearing judge made

the following conclusions of law:

      Maryland Rules of Professional Conduct 1.1 - Competence
      A lawyer shall provide competent representation to a client. Competent
      representation requires the legal knowledge, skill, thoroughness and
      preparation reasonably necessary for the representation.
            This [c]ourt finds the Respondent in violation of Rule 1.1 for the
      reasons stated in the discussions of violations of Rules 1.2, 1.3, and 1.4.
      Maryland Rules of Professional Conduct 1.2 - Rule 1.2 Scope of
      Representation and Allocation of Authority Between Client and Lawyer
      Rule 1.2(a) provides:

                                           6
Subject to paragraphs (c) and (d), a lawyer shall abide by a client’s
decisions concerning the objectives of the representation and, when
appropriate, shall consult with the client as to the means by which they are
to be pursued. A lawyer may take such action on behalf of the client as is
impliedly authorized to carry out the representation. A lawyer shall abide
by a client’s decision whether to settle a matter. In a criminal case, the
lawyer shall abide by the client’s decision, after consultation with the
lawyer, as to a plea to be entered, whether to waive jury trial and whether
the client will testify.
       In September 2012, approximately one month after retaining the
Respondent, Ms. Covington authorized the Respondent to make a settlement
demand on GEICO. Ms. Covington repeated that directive in January 2013
and March 2013. The undisputed evidence is clear that the Respondent did
not send a letter of representation to GEICO until February 2013 and, at no
time did he make any settlement demand. Accordingly, this [c]ourt finds the
Respondent violated Rule 1.2(a).
Maryland Rules of Professional Conduct 1.3 - Diligence
A lawyer shall act with reasonable diligence and promptness in
representing a client.
        The Respondent did virtually no work on Ms. Covington’s matter.
The Respondent, as discussed in reference to Rule 1.2, failed to follow Ms.
Covington’s directive as to settlement. The Respondent, as discussed in
reference to Rule 1.4, failed to adequately communicate with Ms. Covington.
The Respondent failed to timely send a letter of representation to GEICO,
failed to request any relevant evidence from third parties to support Ms.
Covington’s claim, and failed to make any settlement demand. Accordingly,
this [c]ourt finds the Respondent violated Rule 1.3.
Maryland Rules of Professional Conduct 1.4 - Communication
(a) A lawyer shall:
       (1) promptly inform the client of any decision or circumstance with
respect to which the client’s informed consent, as defined in Rule 1.0(f), is
required by these Rules;
       (2) keep the client reasonably informed about the status of the
matter;
       (3) promptly comply with reasonable requests for information; and
       (4) consult with the client about any relevant limitation on the
lawyer’s conduct when the lawyer knows that the client expects assistance
                                     7
not permitted by the Maryland Lawyers’ Rules of Professional Conduct or
other law.
(b) A lawyer shall explain a matter to the extent reasonably necessary to
permit the client to make informed decisions regarding the representation.
        The Respondent failed to respond to many of Ms. Covington’s phone
calls and emails. On those instances that the Respondent did response [sic],
the responses were inadequate in that they failed to keep Ms. Covington
reasonably informed about the status of her matter, failed to answer her
questions and failed to comply with Ms. Covington’s reasonable requests for
information. Accordingly, the Court finds that the Respondent violated Rule
1.4(a).
       The Respondent failed to explain to Ms. Covington her options upon
his termination of the representation. The Respondent failed to advise Ms.
Covington that she was entitled to the return of her file (and termination of
the agreement) if she so chose. The Respondent failed to advise Ms.
Covington of the name of the attorney that he had purportedly made
arrangements with to take over the representation to allow Ms. Covington to
make an informed decision as to whether or not she wanted to retain the new
attorney or whether she wanted to seek alternate counsel. Accordingly, this
Court also finds Respondent violated Rule 1.4(b).
Maryland Rules of Professional Conduct 1.16 - Declining or Terminating
Representation
Rule 1.16(a) provides:
(a) Except as stated in paragraph (c), a lawyer shall not represent a client
or, where representation has commenced, shall withdraw from the
representation of a client if:
       (1) the representation will result in violation of the Maryland
       Lawyers’ Rules of Professional Conduct or other law;
       (2) the lawyer’s physical or mental condition materially impairs the
       lawyer’s ability to represent the client; or
       (3) the lawyer is discharged.

Rule 1.16(d) provides:
(d) Upon termination of representation, a lawyer shall take steps to the
extent reasonably practicable to protect a client’s interests, such as giving
reasonable notice to the client, allowing time for employment of other
counsel, surrendering papers and property to which the client is entitled
and refunding any advance payment of fee or expense that has not been

                                     8
earned or incurred. The lawyer may retain papers relating to the client to
the extent permitted by other law.
       The Respondent failed to timely advise Ms. Covington that the
representation was terminated. The Respondent knew in February 2013 that
he would be closing his office in March. On March 12, 2013, the Respondent
began employment as an Administrative Law Judge and was prohibited from
practicing law. Had the Respondent continued to practice law following his
appointment, he would have violated Rule 5.5(a) of the Maryland Lawyers’
Rules of Professional Conduct. Between March 12, 2013 and May 31, 2013
the Respondent failed to advise Ms. Covington that the representation was
terminated and withdraw from her matter. Accordingly, this [c]ourt finds the
Respondent violated Rule 1.16(a).
      The Respondent failed to give Ms. Covington timely notice of the
termination of the representation, failed to advise her that she could employ
her own counsel, failed to return her file and failed to advise GEICO that he
was withdrawing his appearance. Accordingly, this [c]ourt finds the
Respondent violated Rule 1.16(d).
Maryland Rules of Professional Conduct 8.1 - Bar Admission and
Disciplinary Matters
An applicant for admission or reinstatement to the bar, or a lawyer in
connection with a bar admission application or in connection with a
disciplinary matter, shall not:
(a) knowingly make a false statement of material fact; or
(b) fail to disclose a fact necessary to correct a misapprehension known by
the person to have arisen in the matter, or knowingly fail to respond to a
lawful demand for information from an admissions or disciplinary
authority, except that this Rule does not require disclosure of information
otherwise protected by Rule 1.6.
       The Respondent violated Rule 8.1(a) when he knowingly and
intentionally misrepresented to Bar Counsel, in his letter of May 12, 2014,
that he informed Ms. Covington that he was closing his practice “upon his
appointment” as an Administrative Law Judge, that an unnamed attorney had
agreed to take over Ms. Covington’s case and that Ms. Covington had
impressed upon him that she would make her own arrangements for
successor counsel. On August 12, 2014, the Respondent knowingly and
intentionally misrepresented to Bar Counsel, through counsel, that he was
waiting for Ms. Covington to contact him and that he “heard nothing from
her.” Accordingly, this [c]ourt finds the Respondent violated Rule 8.1(a).

                                     9
               The Respondent failed to timely comply with Bar Counsel’s lawful
       demands for information made on March 19, 2014, June 2, 2014, and July
       25, 2014. Accordingly, this [c]ourt finds the Respondent violated Rule
       8.1(b).
       Maryland Rules of Professional Conduct 8.4 - Misconduct
       It is professional misconduct for a lawyer to:
       (a) violate or attempt to violate the Maryland Lawyers’ Rules of
       Professional Conduct, knowingly assist or induce another to do so, or do
       so through the acts of another;
       (c) engage in conduct involving dishonesty, fraud, deceit or
       misrepresentation;
       (d) engage in conduct that is prejudicial to the administration of justice;
              This [c]ourt, as discussed herein, having concluded that Respondent
       violated multiple Rules, concludes that Respondent has also committed
       misconduct in violation of Rule 8.4(a).
              The [c]ourt finds that each violation of Rule 8.1(a) constitutes a
       violation of Rule 8.4(c). The Respondent’s conduct, taken as a whole, most
       certainly brings the legal profession into disrepute in violation of Rule 8.4(d).
(internal citations omitted).

       Respondent concedes that he violated Rules 1.4, 1.16, and 8.4(a) but has filed

exceptions as to the hearing judge’s conclusions regarding Rules 1.1, 1.2, 1.3, 8.1 and

8.4(c). Respondent makes no formal exception to the finding that he violated Rule 8.4(d).

                                           DISCUSSION
                                       Standard of Review

       In attorney discipline proceedings, “this Court has original and complete jurisdiction

and conducts an independent review of the record.” Attorney Grievance Comm’n v.

Cherry-Mahoi, 388 Md. 124, 152, 879 A.2d 58, 76 (2005). In Attorney Grievance Comm’n

v. Blair, we articulated the appropriate standard of review in attorney disciplinary matters:

“we accept the hearing judge’s findings of fact unless shown to be clearly erroneous . . . .

                                              10
We conduct a de novo review of the hearing judge’s conclusions of law.” 440 Md. 387,

400–01, 102 A.3d 786, 793 (2014) (citations omitted). It is Petitioner’s burden to prove

averments in the petition by clear and convincing evidence. Md. Rule 16-757(b). 4 When

a Respondent asserts an affirmative defense or a matter of mitigation, it is the Respondent’s

burden to prove the defense or matter by a preponderance of the evidence. Id.

                                  Exceptions to Findings of Fact

         Respondent raises several exceptions to the hearing judge’s factual findings. First,

Respondent challenges the hearing judge’s omission of the fact that Ms. Covington

forwarded an e-mail to Respondent on March 4, 2013 containing a complete list of her

medical providers and other documents related to her personal injury claim. Respondent

contends that this undisputed fact was presented by Bar Counsel in its case-in-chief, and

that this fact is relevant to this Court’s consideration of alleged violations of Rules 1.1, 1.2,

and 1.3. Bar Counsel disagrees with Respondent’s characterization of March 4, 2013 as

the date which Respondent first received information regarding Ms. Covington’s medical

providers and points that there is evidence Ms. Covington forwarded her medical bills to

Respondent on September 2, 2012 and provided duplicates and updated records on March

4, 2013. Bar Counsel thus contends that the omission was not clearly erroneous. We

conclude that the omission of the fact that Respondent received a second transmittal of Ms.

Covington’s medical documents was not clearly erroneous.              Respondent had in his

possession most of the relevant documents as early as September 2012 and could have



4
    Current Rule 19-727(c).
                                               11
begun work on Ms. Covington’s matter. Respondent never requested any evidence from

any third parties despite having an authorization for the release of Ms. Covington’s medical

records. Furthermore, for reasons discussed below, this omitted fact has no bearing on this

Court’s consideration of violations of Rules 1.1, 1.2, and 1.3. See Attorney Grievance

Comm’n v. Sheinbein, 372 Md. 224, 241, 812 A.2d 981, 990–91 (2002) (hearing judge’s

omission of a factual finding was not clearly erroneous where the fact has “little bearing

on the outcome of [the] proceeding” and is irrelevant).         Accordingly, we overrule

Respondent’s exception.

       Second, Respondent excepts to the hearing judge’s omission of the undisputed facts

that during Ms. Covington’s initial meeting with Respondent on August 25, 2012,

Respondent discussed personal injury claims generally with Ms. Covington as well as how

Respondent specifically intended to handle Ms. Covington’s case and that the retainer

agreement signed by Ms. Covington contained language informing Ms. Covington that the

personal injury claim process could involve “an extended period of time” where no

communication between her and Respondent would occur. We hold that omission of this

fact was not clearly erroneous. Respondent’s misconduct stems from his neglect of Ms.

Covington’s case, his failure to respond to her reasonable requests for information, and his

failure to do virtually any work on her behalf. It is of no moment that Ms. Covington was

informed that she may not hear from Respondent for an extended period of time because

the Rules still impose duties of communication and diligence (Rules 1.4 and 1.3), which,

as we discuss below, Respondent violated. See Sheinbein, 372 Md. at 241, 812 A.2d at

990–91 (hearing judge’s omission of a factual finding was not clearly erroneous where the

                                            12
fact has “little bearing on the outcome of [the] proceeding” and is irrelevant). Therefore,

we overrule Respondent’s second exception.

       Third, Respondent filed an exception to the hearing judge’s finding that Respondent

knowingly and intentionally provided false information to Bar Counsel. The hearing judge

found that Respondent “knowingly and intentionally misrepresented to Bar Counsel that

he had not heard from Ms. Covington and that he was ‘waiting’ for Ms. Covington to

contact him.” In making this first factual finding, the hearing judge seemed to rely on the

“undisputed evidence presented at trial . . . that Ms. Covington called the Respondent nine

time between July 1, 2013 and September 30, 2013.” Assuming, as we do, that such calls

were in fact made, evidence of the existence of the calls is not clear and convincing

evidence of a knowing misrepresentation to Bar Counsel. The calls from Ms. Covington

took place between June to September 2013, and Respondent made the representation at

issue through his attorney to Bar Counsel in August 2014, approximately one year later.

Evidence that the calls were made is not clear and convincing evidence that Respondent

remembered the calls at the time his attorney wrote to Bar Counsel, almost one year later.

There is no evidence that Respondent ever spoke to Ms. Covington by phone between July

1, 2013 and September 30, 2013. Additionally, there is no evidence that Respondent

acknowledged receipt of these calls. In other words, there is no evidence of Respondent’s

prior or present (at the time counsel wrote to Bar Counsel) knowledge of the fact that

Respondent had indeed heard from Ms. Covington. The hearing judge failed to support his

finding with any analysis or evidence in the record—direct or circumstantial—to show that

Respondent knowingly misrepresented to Bar Counsel that he had not heard from Ms.

                                            13
Covington. Accordingly, we sustain Respondent’s exception to the hearing judge’s factual

finding that Respondent knowingly and intentionally misrepresented the facts to Bar

Counsel.

       The hearing judge also found that Respondent’s deposition testimony that he told

Ms. Covington of his appointment as an Administrative Law Judge around “late February

or early March” was “knowingly and intentionally false.” Respondent explains that in his

deposition testimony, he testified that he believes he told Ms. Covington that he accepted

a position as an Administrative Law Judge “right around late February or early March.”

Respondent posits that his mistaken belief and failed memory cannot be equated to a

knowing and intentional representation. Bar Counsel argues that Respondent is merely

restating his testimony, which the hearing judge considered and rejected, and that

Respondent fails to explain why this finding was clearly erroneous. We agree with

Respondent and hold that the record lacks clear and convincing evidence that Respondent

knowingly and intentionally misrepresented the facts.

       The hearing judge failed to articulate the basis from which he believed that

Respondent’s deposition testimony was a knowing and intentional misrepresentation.

Respondent testified at his deposition that to his recollection, he had the conversation

terminating his representation of Ms. Covington sometime in late February or early March.

Ms. Covington testified at her deposition that the conversation did not occur until late May,

and there is undisputed telephone record evidence showing that Ms. Covington called

Respondent at the end of May, and that she continued to call him several times between

then and September 2013. If the hearing judge reached his conclusion based upon his

                                             14
determination that Ms. Covington was the more credible witness, he did not specifically

articulate so. Even if the hearing judge specifically concluded that Ms. Covington was the

more credible witness and that the conversation took place in May, such evidence only

pertains to a finding of when the conversation took place and not whether Respondent

knowingly misrepresented the facts. The evidence may be clear and convincing to prove

that Respondent made a misrepresentation as to the time that the conversation took place,

however, the record lacks clear and convincing evidence that Respondent made such

representation with present knowledge of its falsity because Respondent testified that it was

his recollection that the conversation had taken place at an earlier time. See Attorney

Grievance Comm’n v. Mooney, 359 Md. 56, 78, 753 A.2d 17, 29 (2000) (“[I]n order to

establish its case against respondent, Bar Counsel is required to prove with clear and

convincing evidence that respondent’s supposed false statements were made with the

knowledge that such statements were false when he made them.”). The hearing judge’s

factual finding that Respondent knowingly and intentionally misrepresented the facts is

conclusory and is not supported by the evidence. Such conclusory reasoning does not

satisfy the clear and convincing evidentiary standard.           Accordingly, we sustain

Respondent’s exception to the hearing judge’s factual finding that Respondent knowingly

and intentionally made a misrepresentation in his deposition testimony.

       Fourth and finally, Respondent challenges the hearing judge’s omission of the fact

that Ms. Covington was able to successfully settle her claim with the assistance of her new

attorney. Bar Counsel argues this was not clearly erroneous because this fact has no

bearing upon the issue of whether Respondent violated the rules. We agree with Bar

                                             15
Counsel that lack of prejudice to a client’s case may not be relevant to the issue of whether

Respondent violated the MLRPC, however, we note, as discussed in further detail below,

that this fact is relevant to the issues of sanctions. Because this fact was undisputed and

established by clear and convincing evidence and because it bears relevance to the issue of

sanctions, we hold that the hearing judge was clearly erroneous in his omission of this fact.

We accordingly sustain Respondent’s fourth exception to the findings of fact.

                             Exceptions to Conclusions of Law
                                    Rule 1.1 – Competence

       Respondent argues that a lack of diligence does not in and of itself constitute

incompetence. “Rule 1.1 requires an attorney to provide competent representation to

his/her client by applying the appropriate knowledge, skill, thoroughness, and preparation

to the client’s issues.” Blair, 440 Md. at 401, 102 A.3d at 793–94 (quoting Attorney

Grievance Comm’n v. Shakir, 427 Md. 197, 205, 46 A.3d 1162, 1167 (2012)). We have

previously recognized that “a complete failure of representation is the ultimate

incompetency.” Mooney, 359 Md. at 74, 753 A.2d at 26. In Attorney Grievance Comm’n

          v. Guida, we elucidated that attorneys can violate Rule 1.1 even though they possess

adequate knowledge and skill to represent a client where there is evidence of a lack of

thoroughness or preparation. 391 Md. 33, 54, 891 A.2d 1085, 1097 (2006). In Guida, we

held that an experienced attorney who practiced law for over 30 years violated Rule 1.1 in

a simple adoption proceeding where he never filed an action on behalf of his clients. Id.

See also Attorney Grievance Comm’n v. Kwarteng, 411 Md. 652, 658, 984 A.2d 865, 868

(2009).

                                              16
       Here, Respondent failed to request medical records from Ms. Covington’s providers

notwithstanding having authorization, failed to timely send a letter of representation to

GEICO despite Ms. Covington’s many requests, and failed to ever make any settlement

demand. In the hearing judge’s words, “Respondent did virtually no work on Ms.

Covington’s matter.” It is established law that a complete lack of representation is

incompetent representation.     See, e.g., Mooney, 359 Md. at 74, 753 A.2d at 26.

Accordingly, the record contains clear and convincing evidence to support the hearing

judge’s conclusion that Respondent violated Rule 1.1 and we thus overrule Respondent’s

exception.

                          Rule 1.2(a) – Scope of Representation

       Respondent next excepts to the hearing judge’s conclusion that Respondent violated

Rule 1.2(a). We have articulated a lawyer’s duty under Rule 1.2:

       In order for a lawyer to abide by a client’s decisions concerning the
       objectives of the representation, the client must be able to make informed
       decisions as to the objectives of the representation. In order for a client to
       make informed decisions as to the objectives of the representation, an
       attorney must give the client honest updates regarding the status of his or her
       case.

Attorney Grievance Comm’n v. Shapiro, 441 Md. 367, 380, 108 A.3d 394, 402 (2015). In

Attorney Grievance Comm’n v. Reinhardt, we held that a lawyer violated Rule 1.2(a) by

failing to follow the client’s directives to pursue the case and inform her of the status of

the case. 391 Md. 209, 220, 892 A.2d 533, 538 (2006). In Reinhardt, the attorney lost his

client’s file, failed to inform the client of this loss, and performed no work on the case




                                             17
despite the client’s numerous requests regarding the case’s status and ultimate resolution.

Reinhardt, 391 Md. at 218, 892 A.2d at 537.

       Similarly, in the case sub judice, Respondent did not keep Ms. Covington aware of

the status of her case. Respondent made no attempts to settle Ms. Covington’s claim

despite her instructions to do so. Moreover, Respondent did not timely comply with Ms.

Covington’s directive to contact GEICO. Respondent argues that he did not attempt to

settle the claim because he did not receive a full list of Ms. Covington’s medical providers

and documentation until just nine days before he began his employment as an

Administrative Law Judge.       However, the record reveals that Ms. Covington sent

Respondent at least some medical documentation as early as September 2012.

Additionally, Respondent had authorization from Ms. Covington to request her medical

records and failed to do so. We thus conclude that the record contains clear and convincing

evidence to support the conclusion that Respondent violated Rule 1.2(a) and accordingly

overrule Respondent’s exception.

                                   Rule 1.3 – Diligence

       “Similar to Rule 1.1, an attorney violates Rule 1.3 when he or she does ‘nothing

whatsoever to advance the client’s cause or endeavor.’” Blair, 440 Md. at 402, 102 A.3d

at 794 (quoting Attorney Grievance Comm’n v. De La Paz, 418 Md. 534, 554, 16 A.3d 181,

193 (2011)). In Attorney Grievance Comm’n v. Zdravkovich, we concluded that a lawyer

violated Rule 1.3 when he repeatedly failed to return phone calls, respond to letters, or

provide an accounting for earned fees. 362 Md. 1, 762 A.2d 950 (2000). In finding a Rule

1.3 violation, we stated, “this Court has consistently regarded neglect and inattentiveness

                                            18
to a client’s interests to be [an ethical violation] warranting the imposition of some

disciplinary sanction.” Zdravkovich, 362 Md. at 26, 762 A.2d at 963 (quoting Mooney,
359 Md. at 76, 753 A.2d at 27). Here, as the hearing judge found, “Respondent did virtually

no work on Ms. Covington’s matter.” Respondent failed to answer Ms. Covington’s many

calls, messages, and emails. Respondent failed to make any settlement demand. Further,

Respondent failed to act diligently and request Ms. Covington’s medical information

despite having authorization to do so, and failed to timely contact GEICO. Respondent’s

conduct represents a pattern of neglect and lack of diligence. We conclude there is clear

and convincing evidence that Respondent violated this Rule and overrule his exception.

                                 Rule 1.4 – Communication

       Respondent concedes that he violated Rule 1.4 in conjunction with his

representation of Ms. Covington. “Rule 1.4(a) requires an attorney to keep a client

reasonably informed about the status of his or her case. Attorney Grievance Comm’n v.

Gelb, 440 Md. 312, 321, 102 A.3d 344, 349–50 (2014) (attorney violated 1.4(a) by failing

to return a client’s telephone calls or respond to another client's requests for information).”

Attorney Grievance Comm’n v. Barton, 442 Md. 91, 130, 110 A.3d 668, 691 (2015).

Respondent failed to respond to many of Ms. Covington’s calls and emails and the

responses he did make were inadequate insofar that they failed to keep Ms. Covington

reasonably informed about the status of her matter. Respondent failed to answer Ms.

Covington’s questions or respond to her reasonable requests for information. We hold,

therefore, that there is clear and convincing evidence to support the conclusion that

Respondent violated Rule 1.4(a).

                                              19
       “Rule 1.4(b) requires that an attorney explain matters to the extent necessary to

allow the client to make informed decisions.” Id. Respondent failed to provide Ms.

Covington with the name of the attorney who he purportedly arranged to take over her case

so that Ms. Covington could make an informed decision as to whether she would retain the

new lawyer or seek alternative counsel. We therefore hold that there was clear and

convincing evidence to support the hearing judge’s conclusion that Respondent violated

Rule 1.4(b).

                        Rule 1.16 – Termination of Representation

       Respondent concedes that he violated Rule 1.16 in connection with his

representation of Ms. Covington.         Rule 1.16 requires an attorney to terminate

representation when such representation is illegal or would violate the Rules. MLRPC

1.16. Respondent failed to timely advise Ms. Covington that the representation was

terminated—he knew in February 2013 that he would be closing his practice and began his

employment as an Administrative Law Judge in March. Had Respondent continued the

practice of law, he would have been in violation of Rule 5.5(a). Nonetheless, Respondent

failed to advise Ms. Covington of the termination between March 12, 2013 and May 31,

2013. Such evidence is clear and convincing and supports the conclusion that Respondent

violated 1.16(a).

       After representation has been terminated or otherwise concluded, a lawyer still owes

a duty to his or her client. “When a client requests his or her file from an attorney at the

end of the representation, MLRPC 1.16(d) requires the attorney to surrender the portions

of the file (or a copy) to which the client is entitled.” Attorney Grievance Comm’n v.

                                            20
Brown, 426 Md. 298, 322, 44 A.3d 344, 359 (2012). Here, as the hearing judge stated,

“Respondent failed to advise Ms. Covington of the termination or that she could retain her

own counsel, failed to notify GEICO that he was withdrawing from the case, and failed to

return Ms. Covington’s file.” We find clear and convincing evidence to support the hearing

judge’s conclusion that Respondent violated Rule 1.16(d).

                   Rule 8.1 – Bar Admission and Disciplinary Matters

       Respondent challenges the hearing judge’s conclusion that Respondent made a

knowing misrepresentation to Bar Counsel in violation of Rule 8.1(a). This Court has

explained that

       a finding of deceit and misrepresentation in a disciplinary action must be
       found to be intentional, supported by clear of convincing evidence . . . . Thus,
       in order to establish its case against respondent, Bar Counsel is required to
       prove with clear and convincing evidence that respondent’s supposed false
       statements were made with the knowledge that such statements were false
       when he made them.

Mooney, 359 Md. at 78, 753 A.2d at 29. In Mooney, we held that there was a lack of clear

and convincing evidence that an attorney violated Rule 8.1(a) when he represented to Bar

Counsel that he believed he had assigned a case to his associate when in fact the associate

had not been assigned the case. Mooney, 359 Md. at 79–81, 753 A.2d at 29–30. Mooney

explained to Bar Counsel that he assumed the associate would handle the case because it

was a Prince George’s County case and that the particular associate usually handled cases

in that county.   Id.   However, Mooney also acknowledged that he had no specific

knowledge that the associate handled the case. Id. We held that “[t]he evidence presented

by Bar Counsel [wa]s not so clear and convincing to lead one to conclude that respondent


                                             21
intended to mislead the bar investigator” and accordingly granted Mooney’s exception to

the hearing judge’s finding that Mooney violated Rule 8.1(a). Mooney, 359 Md. at 80–81,

753 A.2d at 30 (emphasis added).

       In Attorney Grievance Comm’n v. Lee we distinguished equivocal statements like

the statement made in Mooney from unequivocal, “emphatic statements of fact.” 393 Md.
385, 411, 903 A.2d 360, 374 (2006):

       In contrast to the equivocal statement made by the respondent to the Bar
       investigator in Mooney, the respondent in Attorney Grievance Commission
       v. Kapoor, 391 Md. 505, 894 A.2d 502 (2006), made an unequivocal
       statement of fact to Bar Counsel, which was proven at the evidentiary hearing
       to be false. In Kapoor, we adopted the hearing judge’s conclusion of law
       that a respondent violated MRPC 8.1(a) where the respondent communicated
       to the Commission during a disciplinary investigation that his client never
       tendered a $50 check. The statement constituted a material fact and the
       attorney was aware of the falsity of the statement because he had accepted
       the tendered check and deposited it into his personal account.
393 Md. at 410, 903 A.2d at 375 (some internal citations omitted). In Lee, an attorney was

alleged to have violated Rule 8.1(a) by misrepresenting in a letter to Bar Counsel that the

reason for his delay in a case was the unavailability of transcripts that were in fact in his

possession. 393 Md. at 409, 903 A.2d at 375. Lee asserted that he did not intend to mislead

Bar Counsel in making such a statement but that “the letter expressed his best recollection

at the time he wrote the letter.” Id. We held that Lee violated Rule 8.1(a) when he

“intentionally misled the investigator by implying through emphatic statements of fact, that

the reasons for the case’s delay was [sic] due to unavailable transcripts” when Lee had in

fact acknowledged the receipt of such transcripts in a previous letter to the client. 393 Md.

at 410–13, 903 A.2d at 375–77 (emphasis added).


                                             22
      In the present case, Respondent contends that the record lacks clear and convincing

evidence that he knowingly made a false statement to Bar Counsel. The record contains

evidence of a May 12, 2014 letter that Respondent sent to Bar Counsel, in which

Respondent wrote that he informed Ms. Covington that the representation was terminated

“upon” his appointment as an Administrative Law Judge, that Ms. Covington left him with

the impression that she wanted to retain alternative counsel, and that he was “waiting” to

hear from Ms. Covington. On August 12, 2014, Respondent sent an email via his attorney

to Bar Counsel and stated that he was “waiting for Ms. Covington to contact him” but

“heard nothing from her.” The record also contains evidence that Respondent did not

inform Ms. Covington of the termination of representation until May, and that Ms.

Covington called Respondent nine times between July 1, 2013 and September 1, 2013.

However, Respondent testified that he cannot recall whether he received the calls, and the

record reflects that Respondent did not speak with Ms. Covington during this period.

Furthermore, Respondent testified that he did not review his notes on the Covington matter

prior to responding to Bar Counsel in his May 12, 2014 letter. There is no clear and

convincing evidence that Respondent intentionally lied to Bar Counsel about his contact

with Ms. Covington. Under these circumstances, we decline to conclude that clear and

convincing evidence supports a finding that Respondent made a knowing and intentional

misrepresentation to Bar Counsel on May 12, 2014 or August 12, 2014.

      As in Mooney, we find the record lacks clear and convincing evidence that

Respondent violated Rule 8.1(a). Although Respondent should not have relied upon his

memory of the events in drafting his Response to Bar Counsel, we find such conduct to

                                           23
amount to, at most, a negligent misrepresentation of the facts. We note that Respondent

should have kept notes and should have memorialized in writing his communications with

Ms. Covington, especially the communication at issue regarding the termination of

representation.   We further note that Respondent should have reviewed whatever

documents he possessed in the Covington case file prior to responding to Bar Counsel.

However, the evidence in this case reveals Respondent’s misrepresentation as to the time

and content of the conversation he had with Ms. Covington was, at most, the result of

sloppy organization and a lack of diligence in obtaining accurate information to convey to

Bar Counsel. Nothing in the record rises to the level of clear and convincing evidence that

Respondent knowingly misrepresented the facts to Bar Counsel. We therefore do not

conclude from the record that the facts warrant the conclusion based on clear and

convincing evidence that Respondent made any representation with present knowledge that

it was false. We sustain Respondent’s exception.

       The hearing judge also found that Respondent violated Rule 8.1(b) because on

multiple occasions, Bar Counsel made more than one request for information due to

Respondent’s delay in responding to initial requests. Although the evidence is undisputed

that Respondent failed to timely respond to Bar Counsel, Respondent did eventually

respond to every request for information made by Bar Counsel. Rule 8.1(b) imposes no

time limit. The Rule simply provides that an attorney shall not “knowingly fail to respond

to a lawful demand for information from an admissions or disciplinary authority[.]”

MLRPC 8.1(b).      We hold that the record lacks clear and convincing evidence that

Respondent violated Rule 8.1(b) and sustain this exception.

                                            24
                                  Rule 8.4 – Misconduct

       The hearing judge concluded that Respondent violated Rule 8.4(a) by committing

misconduct in violation of several other Rules. Respondent files no exception to the

conclusion that he violated Rule 8.4(a). Each of Respondent’s violations of the other

Rules serve as a basis for a violation of 8.4(a). Accordingly, there is clear and convincing

evidence that Respondent violated 8.4(a). Attorney Grievance Comm’n v. Nelson, 425 Md.
344, 363, 40 A.3d 1039, 1050 (2012) (“Rule 8.4(a) is violated when other Rules of

Professional Conduct are breached.”).

       Respondent challenges the hearing judge’s conclusion that Respondent violated

Rule 8.4(c). The hearing judge premised his finding of a Rule 8.4(c) violation upon his

finding that Respondent violated Rule 8.1(a) by making intentional misrepresentations to

Bar Counsel. Respondent contends there was no violation of Rule 8.4(c) primarily for the

same reasons he contends that he did not violate Rule 8.1(a). We have previously

established through our case law that a violation of 8.4(c) must be the result of intentional

misconduct. Attorney Grievance Comm’n v. Mungin, 439 Md. 290, 310, 96 A.3d 122, 133

(2014) (“It is well settled that this Court will not find a violation of M[L]RPC 8.4(c) when

the attorney’s misconduct is the product of negligent rather than intentional misconduct.”)

(quoting Attorney Grievance Comm'n v. DiCicco, 369 Md. 662, 684, 802 A.2d 1014, 1026

(2002)). Because, as stated in our discussion of Rule 8.1(a), we conclude that Respondent

made a misrepresentation that was at most negligent, we hold that the record lacks clear

and convincing evidence that Respondent violated Rule 8.4(c). See id. Accordingly, we

sustain Respondent’s exception.

                                             25
       We next address the hearing judge’s conclusion that Respondent’s misconduct as a

whole was in violation of Rule 8.4(d). Respondent makes no formal exception to the

finding that he violated Rule 8.4(d) but contends that Ms. Covington did not suffer

monetary loss and “the administration of justice was not otherwise impaired in anyway.”

the hearing judge found that Respondent’s conduct taken as a whole served to bring the

legal profession into disrepute. This Court has noted that “[c]onduct which is likely to

impair public confidence in the profession, impact the image of the legal profession and

engender disrespect for the court is conduct prejudicial to the administration of justice.”

Attorney Grievance Comm’n v. Agbaje, 438 Md. 695, 717, 93 A.3d 262, 274 (2014). We

have found lawyers to have violated “[Rule] 8.4(d) by, among other things, failing to

represent a client in an adequate manner and failing to keep a client informed about the

status of a case.” Attorney Grievance Comm’n v. Landeo, 446 Md. 294, 343, 132 A.3d
196, 225 (2016) (internal quotations omitted). In Attorney Grievance Comm’n v. Heung

Sik Park, we noted that “Respondent’s failure to pursue Mrs. Min’s applications diligently

and competently, as well as his failure to maintain sufficient communication with Mrs.

Min, as demonstrated by our conclusion that Respondent violated MLRPC 1.1, 1.3, and

1.4, constitutes conduct that brings disrepute to the legal profession, in violation of MLRPC

8.4(d).” 427 Md. 180, 194, 46 A.3d 1153, 1161 (2012). Here, Respondent engaged in

conduct involving negligent misrepresentations, failed to diligently and competently

represent Ms. Covington, and failed to maintain sufficient communication with Ms.

Covington. We therefore hold there is clear and convincing evidence that Respondent

violated Rule 8.4(d).

                                             26
                                         Sanction

       Having determined that Respondent violated the Rules, we now turn to our

discussion of the appropriate sanction for Respondent’s misconduct.          The Attorney

Grievance Commission recommends a sanction of disbarment while Respondent urges that

a sanction of a thirty day suspension is appropriate. The purpose of sanctioning an attorney

is not to punish the attorney, but to “protect the public and the public’s confidence in the

legal profession[.]” Attorney Grievance Comm’n v. Brigerman, 441 Md. 23, 41, 105 A.3d
467, 477 (2014) (quotation omitted). “[T]he public is protected when sanctions are

imposed that are commensurate with the nature and gravity of the violations and the intent

with which they were committed.” Attorney Grievance Comm’n v. Stinson, 428 Md. 147,

196, 50 A.3d 1222, 1251 (2012) (quoting Attorney Grievance Comm'n v. Awuah, 346 Md.
420, 435, 697 A.2d 446, 454 (1997)). The question of the severity of an appropriate

sanction “depends on the circumstances of each case, the intent with which the acts were

committed, the gravity, nature, and effect of the violations, and any mitigating factors.”

Attorney Grievance Comm’n v. Ward, 394 Md. 1, 33, 904 A.2d 477, 496 (2006).

       In Attorney Grievance Comm’n v. Sperling, we cited several aggravating factors

from Standard 9.22 of the American Bar Association Standards for Imposing Lawyer

Sanctions, upon which we rely when determining an appropriate sanction:

       (a) prior disciplinary offenses;
       (b) dishonest or selfish motive;
       (c) pattern of misconduct;
       (d) multiple offenses;
       (e) bad faith obstruction of the disciplinary proceedings by intentionally
       failing to comply with rules or orders of the disciplinary agency;


                                            27
       (f) submission of false evidence, false statements, or other deceptive
       practices during the disciplinary process;
       (g) refusal to acknowledge wrongful nature of conduct;
       (h) vulnerability of the victim;
       (i) substantial experience in the practice of law;
       (j) indifference to making restitution.

432 Md. 471, 495–96, 69 A.3d 478, 492 (2013). In the case before us, the hearing judge

found that this disciplinary matter presented eight aggravating factors including prior

discipline, selfish motive, a pattern of misconduct, multiple offenses, bad faith obstruction

of the disciplinary proceeding, submission of false statements and false testimony, lack of

remorse, and refusal to accept the wrongful nature of conduct. Respondent has a prior

reprimand for previously violating Rules 1.3 and 1.4. Respondent demonstrated a pattern

of misconduct in this case insofar that his misconduct continued for approximately one

year. Further, Respondent committed multiple offenses by violating numerous rules on

several occasions.    Respondent’s experience in the practice of law generally for

approximately twenty-two years is an aggravating factor.

       The hearing judge explained that Respondent was motivated by a dishonest and

selfish motive to cover up his lack of diligence in his making of misrepresentations to Bar

Counsel. Because, as explained above in our discussion of Rule 8.1(a), there is no clear

and convincing evidence in the record that Respondent made a knowing misrepresentation,

we do not adopt the hearing judge’s finding of this aggravating factor. As discussed, the

record lacks clear and convincing evidence as to Respondent’s intent. Accordingly, we do

not conclude from the record that Respondent had a selfish or dishonest motive. For the

same reasons, we do not adopt the hearing judge’s findings of submission of false


                                             28
statements and false testimony. Furthermore, for the same reasons that we concluded that

Respondent did not violate Rule 8.1(b), we do not adopt the hearing judge’s finding of bad

faith obstruction.

         Respondent excepts to the hearing judge’s omission of the presence of mitigating

factors. Specifically, Respondent draws this Court’s attention to the fact that although, at

the time of the violation, Respondent had been a member of the Bar for over twenty years,

Respondent had little experience in the field of civil matters as most of his career was spent

working for the State’s Attorney Office. Moreover, Respondent was a relatively new solo-

practitioner5 at the time he took Ms. Covington’s case.         We overrule Respondent’s

exception to the hearing judge’s omission as to these factors because under ABA Standard

9.32, the relevant factor is “inexperience in the practice of law[,]” not within a particular

area of practice. Respondent’s limited experience in the civil law area does not render him

inexperienced in the practice of law generally. Moreover, Ms. Covington’s case did not

present a complex claim but was rather a simple personal injury case. Finally, Respondent

asks this Court to note that no prejudice occurred to Ms. Covington’s case as Ms.

Covington was able to obtain a satisfactory settlement of her claim. This mitigating factor

weighs against a more severe sanction because it demonstrates a lack of actual harm to the

client. We find support for this mitigating factor based upon a preponderance of the

evidence and affirm Respondent’s exception as to its omission by the hearing judge.

Additionally, we note that Respondent’s concessions as to his violations of Rules 1.4 and



5
    Respondent opened his solo practice in 2009.
                                             29
1.16 militate against the hearing judge’s finding that Respondent refused to acknowledge

the wrongful nature of his conduct.

       Having addressed the aggravating and mitigating factors in this case, we turn to case

law where attorneys committed violations similar to those committed by Respondent in an

effort to determine the most appropriate sanction. In Brigerman, we acknowledged that

“[w]e have imposed the sanction of disbarment in cases involving flagrant neglect of client

affairs, including failures to communicate with clients or respond to inquiries from Bar

Counsel[.]” 441 Md. at 41, 105 A.3d at 477–78. For example, in Attorney Grievance

Comm'n v. Pinno, a lawyer violated Rules 1.1, 1.3, 1.4, 1.16(d) and 8.4(d) over the course

of five separate representations. 437 Md. 70, 85 A.3d 159 (2014). Pinno accepted fees

from several clients, failed to adequately communicate with his clients, failed to appear at

hearings on behalf of his clients, failed to perform work on their cases, and failed to return

unearned fees. Pinno, 437 Md. at 75–77, 85 A.3d at 162–63. We noted that

       [t]his case demonstrates a pattern of attorney neglect that affected at least
       five clients and spanned two years. Mr. Pinno agreed to represent all five
       complainants, took fees from all five, without warning or explanation failed
       to pursue their matters or to appear on their behalf at scheduled court
       appearances, and failed to return the unearned fees.

Pinno, 437 Md. at 82, 85 A.3d at 166. Furthermore, “Mr. Pinno’s failure to participate in

the disciplinary process [was] also an aggravating factor.” Pinno, 437 Md. at 83, 85 A.3d

at 166. Accordingly, we found that disbarment was appropriate. Id.

       Unlike Pinno, Respondent did not accept fees from Ms. Covington. Also unlike

Pinno, Respondent’s conduct was isolated to one client, who seemingly “fell through the



                                             30
cracks”6 during Respondent’s transition from the bar to the bench.             Furthermore,

Respondent cooperated and participated in the investigation and disciplinary process.

Thus, Respondent’s conduct is far less egregious than that of the lawyer in Pinno and we

conclude disbarment would be too severe a sanction to impose in this case.

       In Landeo, Landeo, an immigration attorney, took the cases of three distinct clients

and failed to perform any substantial work on the cases after accepting a fee, failed to keep

her clients reasonably informed or respond to their inquiries, misappropriated funds, and

failed to properly terminate representation. 446 Md. at 307–17, 132 A.3d at 204–09. We

found that Landeo, like Respondent, violated MLRPC 1.1, 1.3, 1.4(a), 1.4(b), 1.16(d) and

8.4(d) with respect to three unrelated representations. Landeo, 446 Md. at 306, 132 A.3d

at 203. Landeo additionally violated MLRPC 1.5(a), 1.15(a), and 1.15(c). Id. Present in

that case were several aggravating factors including a pattern of misconduct, multiple

violations, refusal to acknowledge the wrongful nature of conduct, vulnerable victims, and

substantial experience in the practice of law. Landeo, 446 Md. at 350–51, 132 A.3d at 229.

Therefore, we determined that the appropriate sanction was indefinite suspension, noting

that “although certainly egregious and displaying a gross lack of competence, and a pattern

of a lack of diligence and adequate communication, Landeo’s misconduct does not rise to



6
  At the hearing, Respondent testified that around the time he requested to be placed on
exempt status with the Client Protection Fund, he met with a mentor to seek advice on
winding up his law practice. Respondent testified that he then called each client to inform
him or her that Respondent had been appointed as an Administrative Law Judge and could
not practice law. This, in conjunction with the fact that no other client of Respondent had
come forward with a complaint suggest that Respondent’s neglect of Ms. Covington’s case
and his failure to properly terminate the representation were isolated.
                                             31
a level warranting disbarment.” Landeo, 446 Md. at 354, 132 A.3d at 231.

       We conclude that Respondent’s case is more similar to Landeo than it is to Pinno

and conclude that indefinite suspension is a more appropriate sanction. We have held that

“[i]ndefinite suspension from the practice of law is the proper sanction where the attorney

violates M[L]RPC 1.3, 1.4, 8.1(b), and 8.4(d) by failing to communicate with the client

and failing to cooperate with Bar Counsel and where the attorney’s conduct is not so

egregious that only disbarment can adequately protect the public.” Attorney Grievance

Comm’n v. Lee, 393 Md. 546, 564–65, 903 A.2d 895, 906 (2006). “On the other hand, we

also have imposed a sanction of reprimand for similar violations of the M[L]RPC where

there are significant mitigating factors, such as remorse and a history of pro bono work by

a respondent.” Lee, 393 Md. at 565, 903 A.2d at 906–07. Here, Respondent’s conduct is

not so egregious that the public will only be protected if Respondent is disbarred. We

decline, however, to impose a less severe sanction than indefinite suspension because we

find the presence of aggravating factors and we do not find the presence of significant

mitigating factors.

       Further, as we noted in Sperling, “[w]hile the sanction for dishonest conduct is

generally disbarment, we have not, however, always found disbarment to be the appropriate

sanction when there is a misrepresentation involved, especially when misappropriation of

money is not involved.” 432 Md. at 497, 69 A.3d at 493 (emphasis added). Here,

Respondent made a misrepresentation, but no misappropriation of money is involved.

Thus, as we said in Attorney Grievance Comm’n v. Litman, “[i]ndefinite suspension, as the

base sanction, is also appropriate in the present case.” 440 Md. 205, 218, 101 A.3d 1050,

                                            32
1058 (2014).     Where an indefinite suspension is the base sanction as a result of

misrepresentation and the attorney did not knowingly make false statements, we have

applied a minimum sit out period of less than six months. See Attorney Grievance Comm’n

v. Khandpur, 421 Md. 1, 26, 25 A.3d 165, 180 (2011) (imposing sanction of indefinite

suspension with the right to reapply within sixty days where the misrepresentation was not

intentional but was the result of laziness or ineptitude). In Mooney, similar to this case, we

were unwilling to accept the hearing judge’s finding that the attorney violated Rule 8.4(c)

because the record lacked clear and convincing evidence that his misrepresentation was

knowing. Mooney, 359 Md. at 80–81, 753 A.2d at 29–30. The attorney in Mooney violated

MLRPC 1.1, 1.3, 1.4, 5.1, 5.3, and 8.4(a) and (b) and received a sanction of indefinite

suspension with a right to reapply after ninety days. Mooney, 359 Md. at 98, 753 A.2d at

39. We conclude that this case is similar to Mooney and therefore hold that the appropriate

sanction in this case is an indefinite suspension with the right to reapply for admission after

ninety days. The indefinite suspension shall begin thirty days after the issuance of this

opinion.

                                              IT IS SO ORDERED; RESPONDENT
                                              SHALL PAY ALL COSTS AS TAXED BY
                                              THE CLERK OF THIS COURT,
                                              INCLUDING    COSTS    OF    ALL
                                              TRANSCRIPTS    PURSUANT      TO
                                              MARYLAND    RULE 19-709(d), FOR
                                              WHICH SUM JUDGMENT IS ENTERED
                                              IN FAVOR OF THE ATTORNEY
                                              GRIEVANCE COMMISSION AGAINST
                                              RICHARD ALLEN MOORE, II.




                                              33